USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 1 of 21


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 SONNY DAVIS,

                 Plaintiff,

                         v.                           CAUSE NO. 3:17-CV-729-RLM-MGG

 TAYLOR, et al.,

                 Defendants.

                                     OPINION AND ORDER

      Sonny M. Davis, a prisoner without a lawyer, was granted leave to proceed

on a claim against Eddie Taylor, Dr. Barbara Eichman, and Michelle Boren1 for

denying him mental health treatment in violation of the Eighth Amendment. He

was also granted leave to proceed against these defendants on an injunctive relief

claim to obtain mental health treatment, as required by the Eighth Amendment.

The defendants have filed a motion for summary judgment. Mr. Davis received a

notice, as required by N.D. Ind. L.R. 56-1(f), notifying him of the consequences

of failing to respond to the defendants’ motion. Mr. Davis did not file a response.

The summary judgment motion is now ripe for decision.



                                              I.     FACTS

      Mr. Davis has been incarcerated since 2006. He was housed at Pendleton

Correctional Facility until April 2015, when he was transferred to Westville




      1   Michelle Boren’s last name is spelled as Bourn in Mr. Davis’s amended complaint.
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 2 of 21


Correctional Facility. He has been in segregation the majority of the time he has

been incarcerated.

        The events relevant to this case took place between April 15, 2015 and

December 2017. This opinion recounts them in the order in which they

happened.

        April 2015. Several days before his transfer to Westville, Mr. Davis was

evaluated by Dr. Roger Perry at Pendleton to assess his behavioral and mental

health following a suicide threat. Dr. Perry’s evaluation indicated that Mr. Davis

suffered from antisocial personality disorder (“ASPD”)2 and had a history of

threatening self-harm if his demands weren’t met. He also had a history of

possible      depressive       symptoms,         but       his   Prozac    prescription        had     been

discontinued because he refused to take the medication. Dr. Perry noted that

Mr. Davis was alert, well-oriented, calm, cooperative, appropriately social, and

had not reported any depressive symptoms. Mr. Davis denied any suicidal

ideation or intent and he was working on developing coping skills to manage his

explosive aggressive outbursts. Mr. Davis had recently received a conduct report

for altering his television to use as a cell phone charger. Dr. Perry released Mr.

Davis from suicide watch.




        2ASPD is a mental health condition in which a person consistently shows no regard for right and
wrong and also ignores the rights and feelings of others. Individuals who suffer from ASPD tend to
antagonize, manipulate, or treat others more harshly, and may be aggressive or violent. They typically
show no guilt or remorse for their behavior, often violate the law, and fail to sustain consistent work. These
individuals may also lack restraint, lie, behave violently or impulsively, and have problems with drug and
alcohol use. There is no medication that specifically treats ASPD, but medications for symptoms associated
with ASPD, including anxiety and depression, may be prescribed. Psychotherapy can be used for ASPD
symptoms and typically involves anger and violence management.


                                                       2
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 3 of 21


      At Westville, Mr. Davis received a medical clearance for segregated

housing. Mr. Davis’s medical records from Pendleton indicated he had been

diagnosed with chronic ASPD and had a history of refusing medical treatment

and medication, trying to direct his own care, and disagreeing with medical

professionals on his care. His records also showed that he was manipulative,

demanding, concealed and trafficked medication, threatened staff, and received

a number of conduct reports. The records documented that Mr. Davis’s

prescribed medications were discontinued on December 31, 2014, because he

was noncompliant in taking them.

      August 2015. Charles Dalrymple, a mental health professional, evaluated

Mr. Davis. Mr. Davis asked for mental health medication and threatened to harm

himself if he didn’t get the medication. Mr. Davis’s noncompliance with taking

medications and his drug-trafficking charges at Pendleton were discussed. Mr.

Davis said that, in his opinion, his medications were discontinued because he

had personal conflicts with Pendleton’s administration. Mr. Dalrymple noted that

Mr. Davis’s explanation was consistent with his diagnosis of ASPD.

      September 2015. Dr. Barbara Eichman, a psychiatrist evaluated Mr.

Davis. He expressed no suicidal ideation, nor did he exhibit signs that he

intended to harm himself. Mr. Davis’s appearance, behavior, affect, mood, and

attitude were appropriate and normal. He exhibited no signs of psychosis or

mania. Dr. Eichman assessed his reasoning, impulse control, and judgment as

“fair.” She noted he had a history of trafficking cell phones and drugs while he

was in the segregation unit at Pendleton. Dr. Eichman prescribed Prozac for his



                                       3
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 4 of 21


panic attacks and noted that despite his history of noncompliance with Prozac,

she believed a trial of Prozac was clinically indicated to see if Mr. Davis would

have some relief from his reported symptoms. Two weeks later, on September

21, 2015, Mr. Davis had a mental health treatment plan review. Medical records

indicate he was taking Zantac and Prozac and he was stable on those

medications.

      October 2015. Mr. Davis was treated on three occasions. First, he was seen

for an unscheduled nursing visit because he requested a change in his

medications. He denied having any suicidal ideation or desire to harm others

and was referred for a behavioral health evaluation. A few days later, Mr.

Dalrymple evaluated Mr. Davis because he was complaining of having anxiety

symptoms despite taking his prescribed medications. He asked for information

on astrology, yoga, and meditation, and Mr. Dalrymple agreed to look into getting

it. Mr. Davis told Mr. Dalrymple that his segregated classification was

psychologically detrimental to him. Mr. Dalrymple informed him that his

segregation status was an IDOC policy issue. He diagnosed Mr. Davis with ASPD.

A few days after that, Dr. Eichman reviewed Mr. Davis’s chart and increased his

dosage of his Prozac to address his reported symptoms.

      November 2015. Dr. Eichman saw Mr. Davis in response to his complaints

of feeling more anxious. Mr. Davis requested a prescription of Geodon, an anti-

psychotic medication, that he had been given at an earlier facility. Dr. Eichman

noted that Geodon was most likely discontinued at Pendleton because Mr.

Davis’s clinical presentation wasn’t consistent with his reported symptoms. She



                                       4
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 5 of 21


determined that a trial of Geodon, contingent on his compliance, was reasonable

to see if Mr. Davis would experience some relief from his symptoms. Dr. Eichman

diagnosed Mr. Davis with ASPD.

      December 2015. Mental health staff met with Mr. Davis because he had an

altercation with custody staff over his dissatisfaction with not being given a

gluten free meal tray. Mr. Davis told the mental health staff that he was “going

to take his boxers off and hang himself.” He was placed on suicide watch and

refused his medications and assessments.

      Kimberlee Koehler, a mental health professional, met with who was on

suicide watch. Mr. Davis said he was “ready to get out of here.” He was agitated

about administrative issues and angry about not being given a gluten free meal

tray. He had also broken the sprinkler in his cell and had stolen pepper spray

from a custody officer. Mr. Davis threatened to hang himself with his boxers if

he wasn’t allowed to speak to higher level custody staff. Ms. Koehler told Mr.

Davis that the supervising officer would address his concerns about having

gluten free meal trays. Mr. Davis refused to have allergy lab tests done to assess

his need for a gluten free diet.

      After her meeting with Mr. Davis, Ms. Koehler consulted with Dr. Eddie

Taylor, who was the lead psychologist at Westville and oversaw the mental health

program and mental health professionals, about Mr. Davis’s altercation with

custody staff about not being given a gluten free tray and her assessment of his

condition. After reviewing the situation, Dr. Taylor recommended that Mr. Davis

remain on suicide watch and be reevaluated in 24 hours.



                                        5
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 6 of 21


      Mr. Davis was released from suicide monitoring. He admitted his suicide

threat was related to his frustration over being denied a gluten free meal tray.

Mr. Davis asked that he be given a specific diagnosis so that he could be released

from segregated housing. The next day, Dr. Eichman ordered Mr. Davis’s

medications to be discontinued because he had refused ten of his last 20 doses

of medication.

      January 2016. Ms. Koehler met with Drs. Eichman and Taylor to discuss

Mr. Davis’s request for a specific diagnosis—an Axis 1 diagnosis—such as

depression so that he could be prescribed medications and released from

segregated housing. Dr. Eichman indicated Mr. Davis’s diagnosis was ASPD,

there was no medication that specifically treated ASPD, and there was no basis

for changing his diagnosis or prescribing further medications. She explained that

Mr. Davis had been prescribed the medications he requested but they didn’t

change his behavior or alleviate his symptoms. Dr. Eichman discontinued Mr.

Davis’s medications because they weren’t clinically indicated based on his

diagnosis, his observed behaviors, and his medical record. Dr. Taylor didn’t have

the authority to prescribe or order medication. In sum, Dr. Eichman concluded

that Mr. Davis’s noncompliance with his medications, altercations with custody

staff, threatening behavior toward staff, threats of self-harm if others did not

comply with his wishes, manipulation, destruction of property, and overt

violations of prison rules were consistent with a diagnosis of ASPD.

      February 2016. Dr. Eichman entered a note in Mr. Davis’s medical chart

stating he refused a visit with her and his medications were discontinued due to



                                        6
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 7 of 21


his noncompliance. His January 2016 medication administration record showed

he was no longer being prescribed Prozac and Geodon. While Mr. Davis reported

he would like to have his medications reinstated, he didn’t report any withdrawal

symptoms when he stopped taking Prozac and Geodon. Later that month, Ms.

Koehler noted Mr. Davis didn’t report any mental health concerns and hadn’t

repeated his suicide ideations. She noted he had refused to see his psychiatrist.

      March 2016. Mr. Dalrymple met with Mr. Davis at his cell to assess his

behavioral health. Mr. Davis was offered an out of cell visit, but he refused. Mr.

Davis was awake, alert and there were no abnormalities observed or reported.

Mr. Dalrymple reviewed Mr. Davis’s mental health treatment plan and noted that

his symptoms were consistent with a diagnosis of ASPD. He recommended that

mental health staff continue to monitor Mr. Davis while he was in restricted

housing and told Mr. Davis to submit a heath care request if he required

treatment.

      About a week later, Mr. Davis once again refused to attend a psychiatric

appointment with Dr. Eichman. She noted that Mr. Davis’s appointment would

not be rescheduled.

      April 2016. Mr. Dalrymple met with Mr. Davis to assess his behavioral

health. Mr. Davis refused an out of cell visit, but his mental health assessment

was within normal limits and he had no specific requests for mental health care.

Medical records indicate that he didn’t have an Axis 1 mental health diagnosis

and hadn’t been on medications since December 30, 2015.




                                        7
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 8 of 21


      June 2016. Mr. Davis underwent another behavioral health assessment.

Mr. Dalrymple reviewed Mr. Davis’s mental health treatment goals and noted his

reported anxiety symptoms weren’t impairing his daily functioning. As such, the

goal of reducing anxiety was discontinued. Mr. Davis also no longer reported

depressive symptoms because they had been addressed by his positive coping

skills. Although it was noted that he repeatedly refused out of cell visits with his

mental health professionals and rarely spoke to them, he appeared to be stable

in restricted housing.

      July 2016, Mr. Davis was treated on four occasions. First, Mr. Davis was

seen for a behavioral health assessment. He again refused an out of cell visit and

made no specific requests about his mental health. His mental status exam was

essentially normal. Second, medical staff examined Mr. Davis because he was

seen inserting a cell phone and charger into his anus. He reported that nothing

was wrong and refused care. He later agreed to be transported by ambulance to

the emergency room. When Mr. Davis returned from the hospital, he was placed

in a restricted holding cell where he refused medical treatment. On the third

occasion, Mr. Davis again refused medical treatment. The next day, during a

mental health visit, Mr. Davis inquired as to when he could return to his cell and

refused medical treatment.

      August-October 2016. A mental health professional met with Mr. Davis four

times to assess his behavioral health. He continued to refuse out of cell visits,

but he didn’t voice any complaints.




                                         8
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 9 of 21


      November     2016.    Mr.    Davis   underwent     three     behavioral   health

assessments. First, he refused an out of cell visit, said he wasn’t getting gluten

free meal trays, and demanded he be released from restrictive housing. On A few

days later, Mr. Davis indicated he might be willing to have an out of cell visit and

was told that such a session was available, if he had a specific request. A week

after that, he again refused an out of cell visit, but he didn’t voice any complaints.

      December 2016--January 2017. Mr. Davis had four more behavioral health

assessments. First, Ms. Dana Mizgate observed Mr. Davis and noted that he was

hostile, demanding, and defensive. He was verbally aggressive toward her and

demanded he be allowed to see custody officers. When she didn’t respond in the

way he wanted, Mr. Davis asked “[D]o I have to say I’m suicidal to get custody

up here?” Two weeks later, Mr. Davis submitted a health care request stating he

would now like to participate in out of cell mental health evaluations. Mr. Davis

was told that he would be placed on the list for out of cell meetings. Two weeks

later and again a week after that, Ms. Mizgate met with him at his cell and noted

his mental status exam was within normal limits. Ms. Mizgate tried to meet with

Mr. Davis the following week, but she couldn’t do so because he had been

removed from his cell for breaking the shower head. She noted she would follow-

up with him the following week.

      February--May 2017.         Mr.   Davis   was   seen   for   behavioral   health

assessments five times between the beginning of February and the middle of

May. Mr. Davis’s mental health exam was within normal limits at each visit, and

he voiced no complaints.



                                           9
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 10 of 21


       May--June 2017. Michelle Boren, a mental health professional, completed

 behavior health assessments of Mr. Davis twice in this span. The first time, she

 noted there was nothing remarkable about his condition and told him to submit

 a request form if he required mental health services. The second time Ms. Boren

 met with Mr. Davis to discuss his treatment plan and goals. Mr. Davis told Ms.

 Boren that he struggled with not being able to control his feelings and pushed

 his family away because he couldn’t deal with them. They discussed different

 ways to address his anger and how to prevent others from controlling his

 feelings. She told Mr. Davis that she would provide him with a “thinking patterns

 worksheet.” He appeared to be receptive to working on a number of issues but

 struggled with being able to cope with certain concepts. Ms. Boren noted that

 Mr. Davis was compliant with his treatment plan, but had a history of trafficking

 cell phones and drugs, and self-harm.

       Mr. Davis had three incidents of misconduct incidents in mid-June. The

 first incident involved Mr. Davis threatening a sergeant because he was upset

 about the amount of food on his Ramadan tray. The other two incidents involved

 Mr. Davis threatening another sergeant and trying to assault a custody officer

 by throwing a book through his cuff port. He received conduct reports for the

 incidents. Ms. Boren opined that Mr. Davis’s mental health history and diagnosis

 weren’t factors in his misconduct.

       Toward the end of June, Ms. Boren met with Mr. Davis in response to his

 request for medication to treat his anxiety and depression. Ms. Boren told Mr.

 Davis that she didn’t have the authority to prescribe or order medications. She



                                         10
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 11 of 21


 also told him that he would be seen to evaluate his symptoms and determine if

 any referrals were needed. Ms. Boren met with Mr. Davis on a different day at

 his cell front. Mr. Davis made no requests and Ms. Boren told him to submit a

 request form if he had any mental health needs.

       July 2017. Ms. Boren prepared an administrative note documenting that

 Mr. Davis received a conduct report for attempted assault because a brown liquid

 substance was found in front of his cell. Ms. Boren noted that Mr. Davis’s

 diagnosis, mental health history, and current status, his mental health was not

 a factor in the misconduct. The next day, Ms. Boren saw Mr. Davis at his cell

 front, and he had no requests.

       A nurse treated Mr. Davis because he complained of a swollen hand and

 rash. The examining nurse said she couldn’t assess Mr. Davis because he

 became verbally abusive toward her and threatened to “gun staff down.” Custody

 staff witnessed this exchange.

       August 2017. Ms. Boren assessed Mr. Davis’s behavioral health during her

 weekly rounds. Mr. Davis indicated he wanted to be placed back on his

 depression medication so that he could leave the restricted housing unit. Ms.

 Boren again told him that she didn’t have the authority to prescribe or order

 medication. She explained that he would continue to be seen during weekly

 rounds and monthly reviews unless he submitted a specific request.

       The next day, Mr. Davis received another conduct report for attempted

 assault when a brown liquid substance with the odor of feces was found in front




                                       11
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 12 of 21


 of his cell. Ms. Mizgate noted that, given Mr. Davis’s diagnosis, mental health

 history, and current status, his mental health wasn’t a factor in the misconduct.

       Mr. Davis got another conduct report four days later because he was

 unhappy with his kosher meal and threatened to throw bodily waste on custody

 officers if they didn’t fix it. Ms. Boren opined that Mr. Davis’s mental health

 wasn’t a factor his misconduct. During two cell visits with Ms. Boren, Mr. Davis

 made no requests for mental health services.

       September 2017. Ms. Boren assessed Mr. Davis’s behavioral health at his

 cell front. He asked for some “busy work” and to be placed on the list for monthly

 individual therapy sessions. Ms. Boren told Mr. Davis to submit a request if he

 needed mental health treatment.

       October 2017. Mr. Davis had an individual therapy session with Ms. Boren.

 He initially discussed the struggles he had with anxiety and depression,

 including his lack of energy and motivation. Mr. Davis also said that he had given

 an honest effort to trying to control his mental health needs without medication

 but didn’t feel it was going well. They talked about Mr. Davis journaling his

 thoughts as well as using visualization and mediation for his symptoms. Because

 Mr. Davis hadn’t completed the worksheets Ms. Boren had previously given him,

 he was encouraged to complete those as well. Ms. Boren noted that Mr. Davis

 was tearful and often seemed to be confused about his feelings. She told him she

 would continue to follow-up with him during weekly rounds and monthly

 individual sessions.




                                        12
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 13 of 21


       November 2017. Ms. Boren met with Mr. Davis four times on consecutive

 days. First, Mr. Davis told Ms. Boren he had been struggling and demanding

 help. Ms. Boren noted that Mr. Davis tended to engage in this pattern of behavior

 around the holidays and would use any means to hurt himself when he was

 angry and frustrated about his living conditions or felt he wasn’t being treated

 fairly. He was placed on suicide monitoring because a small abrasion on his left

 wrist indicated that he may have tried to cut himself.

       Second, Ms. Boren met with Mr. Davis, and noted he continued to be

 demanding and manipulative. He appeared to be frustrated and overwhelmed

 because he wasn’t getting what he thought he deserved. Ms. Boren observed that

 he appeared to switch between intimidating and super nice behavior to gain

 control of his situation. She documented that he suffered more from personality

 disorder traits than anything else and his psychotic symptoms weren’t

 significant at the time.

       Third, when Ms. Boren met with Mr. Davis, he reported he felt better and

 acknowledged he was responsible for his own actions. Given his improved

 condition, his temporary mental health placement was discontinued. And fourth,

 Ms. Boren followed up with Mr. Davis and they discussed ways to change his

 plans and his behavior. She noted Mr. Davis’s depression had improved and

 wasn’t significant. He wasn’t suicidal and was compliant with his treatment plan.

       December 2017. Mr. Davis again refused a monthly cell visit. He reported

 that he felt fine and didn’t need to be seen.




                                         13
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 14 of 21


                       II.   SUMMARY JUDGMENT STANDARD

       Pursuant to Fed. R. Civ. P. 56(a), summary judgment is appropriate “if the

 movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” The party seeking summary

 judgment “bears the initial responsibility of informing the district court of the

 basis for its motion and identifying” the evidence that “demonstrate[s] the

 absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

 317, 323 (1986). Substantive law determines which facts are material; that is,

 which facts might affect the outcome of the suit under the governing law.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A party asserting

 that a fact cannot be or is genuinely disputed must support the assertion by . .

 . citing to particular parts of materials in the record” or “showing that the

 materials cited do not establish the absence or presence of a genuine dispute, or

 that an adverse party cannot produce admissible evidence to support the fact.”

 Fed. R. Civ. P. 56(c)(1).

       In ruling on a motion for summary judgment, the court must view all facts

 in the light most favorable to the nonmoving party. Anderson v. Liberty Lobby,

 477 U.S. at 255. The court won’t “make credibility determinations, weigh the

 evidence, or decide which inferences to draw from the facts; these are jobs for a

 factfinder.” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Summary

 judgment isn’t a substitute for a trial on the merits or a vehicle for resolving

 factual disputes. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir.

 1994). Instead, the court’s only task in ruling on a motion for summary judgment



                                        14
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 15 of 21


 is “to decide, based on the evidence of record, whether there is any material

 dispute of fact that requires a trial.” Payne v. Pauley, 337 F.3d at 770. If a

 reasonable factfinder could find in favor of the nonmoving party, summary

 judgment can’t be granted. Id.



                                  III.   DISCUSSION

       Mr. Davis’s amended complaint asserts that the defendants denied him

 constitutionally adequate mental health care in violation of the Eighth

 Amendment. He contends that, after he was transferred to Westville in April

 2015, the defendants discontinued his medication and refused to provide him

 with appropriate mental health treatment for his severe depression and anxiety.

 Mr. Davis says he asked for mental health counseling and to be placed back on

 his medication, but the defendants denied his requests. He says his mental

 health was deteriorating because he was hearing voices, having panic attacks,

 and had uncontrollable depression with constant thoughts of suicide. Mr. Davis

 claims that, without appropriate treatment, the defendants simply left him to

 “suffer.”

       The defendants say there are no genuine issues of material fact as to Mr.

 Davis’s alleged inadequate mental health care claim. They contend the medical

 record and affidavits establish that Mr. Davis received constitutionally

 appropriate mental health care because he had access to a psychiatrist,

 psychologist, and mental health professionals, who consistently evaluated and

 responded to his mental health needs. The defendants point out that Mr. Davis



                                         15
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 16 of 21


 had a history of refusing mental health treatment, including many incidents of

 being noncompliant with taking prescribed medications. His medications were

 discontinued because he had a history of refusing to take his medications and

 trafficking drugs. The defendants further assert that Mr. Davis was provided with

 appropriate mental health treatment because he had access to weekly and

 individual therapy sessions.

       Under the Eighth Amendment, inmates are entitled to adequate medical

 care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

 must satisfy both an objective and subjective component by showing: (1) his

 medical need was objectively serious; and (2) the defendant acted with deliberate

 indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

 A medical need is “serious” if it is one that a physician has diagnosed as

 mandating treatment, or one that is so obvious that even a lay person would

 easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d

 645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant “acted

 in an intentional or criminally reckless manner, i.e., the defendant must have

 known that the plaintiff was at serious risk of being harmed and decided not to

 do anything to prevent that harm from occurring even though he could have

 easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

       For a medical professional to be held liable for deliberate indifference to an

 inmate’s medical needs, he or she must make a decision that represents “such

 a substantial departure from accepted professional judgment, practice, or

 standards, as to demonstrate that the person responsible actually did not base



                                         16
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 17 of 21


 the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir.

 2008). An inmate’s mere disagreement with medical professionals about the

 appropriate course of treatment does not establish deliberate indifference, nor

 does negligence or even medical malpractice. Arnett v. Webster, 658 F.3d 742,

 751 (7th Cir. 2011).

                             A. Dr. Barbara Eichman

       Mr. Davis asserts that Dr. Eichman knew he needed prescription

 medication, but she decided to discontinue it. He says he’s been on medication

 for years and it has provided him with much needed relief from his anxiety and

 depressive symptoms. Mr. Davis claims Dr. Eichman’s abrupt decision to

 discontinue his medication showed she was deliberately indifferent to his mental

 health needs and caused him unnecessary suffering.

       The record in this case shows Dr. Eichman’s care met constitutional

 standards.   There is no evidence from which a reasonable fact finder could

 conclude that her decision to discontinue Mr. Davis’s medications was

 inconsistent with sound professional judgment. Dr. Eichman was responsible

 for Mr. Davis’s direct care during the period covered by this lawsuit. She

 diagnosed him with ASPD and noted that there is no specific medication to treat

 ASPD, though medications could be prescribed to treat symptoms, such as

 anxiety or depression, that are associated with ASPD.

       Dr. Eichman exercised her professional judgment in treating Mr. Davis

 and diagnosed him with ASPD. She based her diagnosis on his mental health

 history, clinical presentation, and reported symptoms. Despite his history of



                                       17
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 18 of 21


 being noncompliant in taking medications and trafficking drugs in prison, Dr.

 Eichman prescribed trials of Prozac and Geodon, at Mr. Davis’s request, in an

 effort to improve his symptoms. However, because Mr. Davis refused to take

 these trial medications, Dr. Eichman discontinued them because he was

 noncompliant and did not show any improvement. She also considered Mr.

 Davis’s request for a clinical diagnosis of depression or anxiety, but in her

 professional judgment she determined there was no basis for changing his

 diagnosis or prescribing further medication. She concluded that Mr. Davis’s

 history of noncompliance with his medications, altercations with custody staff,

 threatening behavior toward staff, threats of self-harm if others didn’t comply

 with his wishes, manipulation, destruction of property, and overt violations of

 prison rules were consistent with a diagnosis of ASPD. Given the extensive

 mental health record detailing the personalized, professional mental health care

 Mr. Davis received from Dr. Eichman, no reasonable fact finder could find on

 this record that she was deliberately indifferent to his serious need for mental

 health treatment.

                                 B. Eddie Taylor

       Mr. Davis argues that Dr. Taylor denied him medical treatment when he

 stopped his medication. He claims that Dr. Taylor failed to provide him with any

 treatment and he engaged in acts of self-harm as a result. Thus, Mr. Davis

 asserts that Dr. Taylor’s refusal to provide him with mental health treatment

 showed he was deliberately indifferent to his serious mental health needs and

 caused him unnecessary suffering. Id.



                                         18
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 19 of 21


       The record in this case establishes that—to the extent he was involved in

 Mr. Davis’s care at all—Dr. Taylor provided Mr. Davis with constitutionally

 adequate care. Dr. Taylor’s role as the lead psychologist at Westville was

 primarily administrative. He oversaw the mental health program and mental

 health professionals, who provided direct care to Mr. Davis. Dr. Taylor didn’t

 have authority to prescribe or order medication.

       Dr. Taylor had a limited role in treating Mr. Davis and participated in only

 two incidents involving Mr. Davis’s mental health care. First, he decided that Mr.

 Davis should remain on suicide watch after he had an altercation with custody

 officers about his request for a gluten free meal tray. Dr. Taylor also participated

 in a discussion with Dr. Eichman and Ms. Koehler about Mr. Davis’s request for

 a specific diagnosis so that he could be prescribed medications and released from

 the segregated housing unit. Dr. Taylor’s treatment was based on Mr. Davis’s

 clinical presentation, observed behavior, and history of refusing treatment and

 medication, which he found to be consistent with a diagnosis of ASPD. Mr. Davis

 complains that Dr. Taylor denied him medical treatment when he stopped his

 medication, but Dr. Taylor didn’t have the authority to prescribe or order

 medication. No reasonable fact finder could find on this record that Dr. Taylor

 was deliberately indifferent to his serious need for mental health treatment.

                                  C. Michelle Boren

       Mr. Davis contends that Ms. Boren knew he needed mental health

 counseling but refused to provide it. He claims that each time she made rounds,

 he told her he needed help, but she would only provide him with information on



                                         19
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 20 of 21


 journaling. Thus, Mr. Davis asserts that Ms. Boren’s refusal to provide him with

 the treatment he needed showed she was deliberately indifferent to his serious

 mental health needs and caused him unnecessary suffering.

       The summary judgment record shows that Ms. Boren provided

 constitutionally appropriate care. Ms. Boren provided Mr. Davis with ample

 mental health counseling as she routinely met with him during her weekly

 rounds and monthly sessions. During her visits with Mr. Davis, she would

 frequently assess his behavioral health, review his treatment plan and goals, and

 discuss ways, including journaling techniques, he could use to address his

 anger. Ms. Boren also met with Mr. Davis for an individual therapy session

 during which they discussed his difficulties dealing with his anxiety and

 depression. She further observed that Mr. Davis suffered from ASPD and noted

 he was demanding, manipulative, frustrated, and overwhelmed when he was not

 able to get what he thought he deserved. Her treatment notes show that, at times,

 Mr. Davis would refuse to come out of his cell to meet with her and he made few

 requests for mental health care. Ms. Boren told Mr. Davis to submit a request

 form if he required mental health services. To the extent Mr. Davis might be

 claiming that Ms. Boren refused to provide him with medication, she didn’t have

 the authority to prescribe or order medication. Given the role Ms. Boren played

 in Mr. Davis’s care, no reasonable fact finder could find on this record that she

 was deliberately indifferent to Mr. Davis’s need for mental health treatment.



                                IV.   CONCLUSION



                                        20
USDC IN/ND case 3:17-cv-00729-RLM-MGG document 67 filed 09/21/20 page 21 of 21


       For the reasons, the court:

       (1) GRANTS the defendants’ motion for summary judgment (ECF 64), and

       (2) DIRECTS the Clerk to enter judgment in favor of Defendants Eddie

 Taylor, Dr. Barbara Eichman, and Michelle Boren, and close this case.

       SO ORDERED on September 21, 2020



                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                      21
